DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 7, applicant argues that:
Herein, the “second distance” refers to a distance by which an image (or a projection) of the photographed object moves on a photosensitive chip. Apparently, Wang fails to disclose at least the features of “acquiring the second distance by which the photographed object moves after the photographed object is projected on a photosensitive chip” and “determining a second position of the lens after the lens is shifted from the first position according to the first distance and the second distance” as required by present claim 1.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-8, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (WO2017120771A1) using U.S. Pub. No. 20190028646 as a corresponding translation.
Regarding claim 7, Wang discloses:
A photographing device (camera module under control of CPU/processor 903 executing functionality of the camera module using a memory storing a program for the processor, par. 133-135, 138-144, 150, 151), comprising:
an acquisition module configured to acquire, when a lens is at a first position (first start location of the first lens and first start location of the second lens, par. 82-83, see also par. 74-108), a first distance between a photographed object and the lens (focal length and depth information used to calculate offset values, par. 87-88, see also par. 74-108) and a second distance by which the photographed object moves after the photographed object is projected on a photosensitive chip (moving offset distance which is a scalar distance between a current location of the first lens and a first start location of the first lens and moving offset distance which is a scalar distance between a current location of the second lens and a second start location of the second lens, par. 83-85, see also par. 74-108), wherein the first position is a position where the lens is located when the photographed object has the highest imaging definition (starting location is where the lenses are moved to correct for shake and obtain focus as a subsequent image captured at a different lens position causes blur relative to the starting location for the first image and starting location has the highest contrast, par. 75, 94, 105, 108, see also par. 74-108);

a control module configured to control the lens to move from the second position to the first position to photograph the photographed object (first lens and the second lens and controlled to move to respective focus locations, par. 105-106, see also par. 74-108).
Regarding claim 8, Wang further discloses:
when the lens is included in a single-lens camera (first lens for first camera and second lens for second camera, par. 79, 81, 82, and Fig. 5, see also par. 74-108), the determination module comprises:
a first acquisition unit configured to acquire a third distance between the lens and the photosensitive chip when the lens is at the first position (distance between the lens and the photosensitive element, par. 88-89 and 94-97, see also par. 74-108); and
a second acquisition unit configured to acquire the first distance between the photographed object and the lens according to the third distance (focal length is related to the distance between the lens and the photosensitive element and the focal distance, par. 88-89 and 94-97, see also par. 74-108).
Regarding claim 10, Wang further discloses:

a first determination unit configured to determine a tracking area where the photographed object is projected on the photosensitive chip with the maximum contrast (starting location has the highest contrast and characteristic pixel or multiple groups of pixels with the same characteristics are found in a first image and a second image, par. 48, 94, see also par. 40-70);
a second determination unit configured to determine a number of pixels of the tracking area moving on the photosensitive chip (vector distance between coordinates of two pixels with the same characteristic, par. 48, see also par. 40-70); and
a third acquisition unit configured to acquire the second distance by which the tracking area moves on the photosensitive chip according to the number of pixels (vector distance between coordinates of two pixels with the same characteristic is related to the initial distance and the distance in the second image, par. 48, see also par. 40-70).
Regarding claims 1, 2, and 4, see the rejection of claims 7, 8, and 10 respectively.
Regarding claim 13, see the rejection of claim 1 and note that the limitations of claim 13 were shown.

Allowable Subject Matter
Claims 3, 5-6, 9, 11-12, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, no prior art could be located that teaches or fairly suggests the first acquisition unit comprises: a first acquisition sub-unit configured to acquire a current value of a motor for driving the lens to move when the lens is at the first position; a second acquisition sub-unit configured to calculate, according to the current value, an intermediate distance by which the lens moves from an initial position to the first position; and a third acquisition sub-unit configured to calculate, according to the intermediate distance, the third distance between the lens and the photosensitive chip, in combination with the rest of the limitations of the claim.
Regarding claim 11, no prior art could be located that teaches or fairly suggests a fourth acquisition unit configured to acquire a fourth distance by which the lens moves after the lens is shifted from the first position according to the first distance and the second distance; and a third determination unit configured to determine the second position of the lens after the lens is shifted from the first position according to the fourth distance and a first direction in which the tracking area moves on the photosensitive chip, in combination with the rest of the limitations of the claim.
Claim 12 depends on claim 11 and therefore is objected to.
Claim 3 is objected to for similar reasons as claim 9.
Claim 5 is objected to for similar reasons as claim 11.
Claim 6 depends on claim 5 and therefore is objected to.

Claim 17-19 depend on claim 9 and therefore are objected to.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697